

114 S566 IS: Tropical Forest Conservation Reauthorization Act of 2015
U.S. Senate
2015-02-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II114th CONGRESS1st SessionS. 566IN THE SENATE OF THE UNITED STATESFebruary 25, 2015Mr. Portman (for himself, Mr. Burr, Mr. Whitehouse, and Mr. Udall) introduced the following bill; which was read twice and referred to the Committee on Foreign RelationsA BILLTo reauthorize the Tropical Forest Conservation Act of 1998 through fiscal year 2018, and for other
			 purposes. 
	
		1.Short
			 title; table of contents
 (a)Short titleThis Act may be cited as the Tropical Forest Conservation Reauthorization Act of 2015.
 (b)Table of contentsThe table of contents for this Act is as follows:Sec. 1. Short title; table of contents.Sec. 2. Amendment to short title of Act to encompass modified scope.Sec. 3. Protection of forests and coral reefs.Sec. 4. Change to name of facility.Sec. 5. Eligibility for benefits.Sec. 6. United States Government representation on oversight bodies for grants from debt-for-nature swaps and debt buybacks.Sec. 7. Conservation agreements.Sec. 8. Conservation Fund.Sec. 9. Repeal of authority of the Enterprise for the Americas Board to carry out activities under the Tropical Forest Conservation Authorization Act of 1998.Sec. 10. Changes to due dates of annual reports to Congress.Sec. 11. Changes to International Monetary Fund criterion for country eligibility.Sec. 12. New authorization of appropriations for the reduction of debt and authorization for audit, evaluation, monitoring, and administration expenses. 2.Amendment to short title of Act to encompass modified scope (a)In generalSection 801 of the Tropical Forest Conservation Act of 1998 (Public Law 87–195; 22 U.S.C. 2151 note) is amended by striking Tropical Forest Conservation Act of 1998 and inserting Tropical Forest Conservation Reauthorization Act of 2015.
 (b)ReferencesAny reference in any other provision of law, regulation, document, paper, or other record of the United States to the Tropical Forest Conservation Act of 1998 shall be deemed to be a reference to the Tropical Forest Conservation Reauthorization Act of 2015.
			3.Protection of forests and coral reefs
			(a)In
 generalSection 802 of the Tropical Forest Conservation Reauthorization Act of 2015 (22 U.S.C. 2431), as renamed by section 2(a), is amended—
 (1)in subsections (a)(1), (a)(6), (b)(1), (b)(3), and (b)(4), by striking tropical forests each place it appears and inserting tropical forests, non-tropical forests, and coral reef ecosystems;
 (2)in subsection (a)(2)(C), by striking far-flung;
 (3)in subsection (a)(7), by striking tropical forests is critical to the protection of tropical forests and inserting tropical forests, non-tropical forests, and coral reef ecosystems is critical to the protection of such areas; and
 (4)in subsection (b)(2)— (A)by striking tropical forests the first place it appears and inserting tropical forests, non-tropical forests, and coral ecosystems;
 (B)by striking tropical forests the second place it appears and inserting areas; and (C)by striking tropical forests the third place it appears and inserting tropical forests, non-tropical forests, and coral reef ecosystems.
					(b)Amendments
 related to definitionsSection 803 of such Act (22 U.S.C. 2431a) is amended—
 (1)in paragraph (5)—
 (A)in the heading, by striking tropical forest and inserting tropical forest, non-tropical forest, or coral reef;
 (B)in the matter preceding subparagraph (A), by striking tropical forest and inserting tropical forest, non-tropical forest, or coral reef; and
 (C)in subparagraph (B)—
 (i)by striking tropical forest and inserting tropical forest, non-tropical forest, or coral reef; and
 (ii)by striking tropical forests and inserting tropical forests, non-tropical forests, or coral reefs and
 (2)by adding at the end the following new paragraphs:
					
 (10)CoralThe term coral means species of the phylum Cnidaria, including—
 (A)all species of the orders Antipatharia (black corals), Scleractinia (stony corals), Alcyonacea (soft corals), Gorgonacea (horny corals), Stolonifera (organpipe corals and others), and Coenothecalia (blue coral), of the class Anthoza; and
 (B)all species of the order Hydrocorallina (fire corals and hydrocorals) of the class Hydrozoa.
							(11)Coral
 reefThe term coral reef means any reef or shoal composed primarily of coral.
 (12)Coral reef ecosystemThe term coral reef ecosystem means any coral reef and any coastal marine ecosystem surrounding, or directly related to, a coral reef and important to maintaining the ecological integrity of that coral reef, such as seagrasses, mangroves, sandy seabed communities, and immediately adjacent coastal areas..
				4.Change to name
			 of facility
			(a)In
 generalSection 804 of the Tropical Forest Conservation Reauthorization Act of 2015 (22 U.S.C. 2431b), as renamed by section 2(a), is amended by striking Tropical Forest Facility and inserting Conservation Facility.
			(b)Conforming
 amendments to definitionsSection 803(8) of such Act (22 U.S.C. 2431a(8)) is amended—
 (1)in the heading, by striking Tropical forest facility and inserting Conservation facility; and
 (2)by striking Tropical Forest Facility both places it appears and inserting Conservation Facility.
 (c)ReferencesAny reference in any other provision of law, regulation, document, paper, or other record of the United States to the Tropical Forest Facility shall be deemed to be a reference to the Conservation Facility.
			5.Eligibility for
 benefitsSection 805(a) of the Tropical Forest Conservation Reauthorization Act of 2015 (22 U.S.C. 2431c(a)), as renamed by section 2(a), is amended by striking tropical forest and inserting tropical forest, non-tropical forest, or coral reef.
		6.United States
			 Government representation on oversight bodies for grants from
			 debt-for-nature
 swaps and debt buybacksSection 808(a)(5) of the Tropical Forest Conservation Reauthorization Act of 2015 (22 U.S.C. 2431f(a)(5)), as renamed by section 2(a), is amended by adding at the end the following new subparagraph:
			
				(C)United States
 Government representation on the administering bodyOne or more individuals appointed by the United States Government may serve in an official capacity on the administering body that oversees the implementation of grants arising from a debt-for-nature swap or debt buyback regardless of whether the United States is a party to any agreement between the eligible purchaser and the government of the beneficiary country..
		7.Conservation
			 agreements
			(a)Renaming of
 agreementsSection 809 of the Tropical Forest Conservation Reauthorization Act of 2015 (22 U.S.C. 2431g), as renamed by section 2(a), is amended—
 (1)in the section heading, by striking Tropical Forest Agreement and inserting Conservation Agreement; and
 (2)in subsection (a)—
 (A)by striking Authority and all that follows through (1) In General.—The Secretary and inserting Authority.—The Secretary; and
 (B)by striking Tropical Forest Agreement and inserting Conservation Agreement.
					(b)Elimination of
			 requirement To consult with the enterprise for the Americas
 BoardSuch subsection is further amended by striking paragraph (2).
			(c)Role of
 beneficiary countriesSuch section is further amended— (1)in subsection (e)(1)(C), by striking in exceptional circumstances, the government of the beneficiary country and inserting in limited circumstances, the government of the beneficiary country when needed to improve governance and enhance management of tropical forests, non-tropical forests, or coral reef ecosystems, without replacing existing levels of financial efforts by the government of the beneficiary country and with priority given to projects that complement grants made under subparagraphs (A) and (B); and
 (2)by amending subsection (f) to read as follows:
					
						(f)Review of
 larger grantsAny grant of more than $250,000 from a Fund must be approved by the Government of the United States and the government of the beneficiary country..
				(d)Technical and
 conforming amendmentsSuch section is further amended— (1)in subsection (c)(2)(A)(i), by inserting to serve in an official capacity after Government;
 (2)in subsection (d)—
 (A)in the matter preceding paragraph (1), by striking tropical forests and inserting tropical forests, non-tropical forests, and coral reef ecosystems;
 (B)in paragraph (5), by striking tropical forest; and
 (C)in paragraph (6), by striking living in or near a tropical forest in a manner consistent with protecting such tropical forest and inserting dependent on a tropical forest, non-tropical forest, or coral reef ecosystem and related resources in a manner consistent with conserving such resources.
					(e)Conforming
 amendments to definitionsSection 803(7) of such Act (22 U.S.C. 2431a(7)) is amended—
 (1)in the heading, by striking Tropical Forest Agreement and inserting Conservation Agreement; and
 (2)by striking Tropical Forest Agreement both places it appears and inserting Conservation Agreement.
				8.Conservation
			 Fund
			(a)In
 generalSection 810 of the Tropical Forest Conservation Reauthorization Act of 2015 (22 U.S.C. 2431h), as renamed by section 2(a), is amended—
 (1)in the section heading, by striking Tropical Forest Fund and inserting Conservation Fund; and
 (2)in subsection (a)—
 (A)by striking Tropical Forest Agreement and inserting Conservation Agreement; and
 (B)by striking Tropical Forest Fund and inserting Conservation Fund.
					(b)Conforming
 amendments to definitionsSuch Act is further amended— (1)in section 803(9) (22 U.S.C. 2431a(9))—
 (A)in the heading, by striking Tropical Forest Fund and inserting Conservation Fund; and
 (B)by striking Tropical Forest Fund both places it appears and inserting Conservation Fund;
 (2)in section 806(c)(2) (22 U.S.C. 2431d(c)(2)), by striking Tropical Forest Fund and inserting Conservation Fund; and
 (3)in section 807(c)(2) (22 U.S.C. 2431e(c)(2)), by striking Tropical Forest Fund and inserting Conservation Fund.
				9.Repeal of
			 authority of the Enterprise for the Americas Board to carry out activities
			 under the Tropical Forest Conservation Authorization Act of 1998
			(a)In
 generalSection 811 of the Tropical Forest Conservation Reauthorization Act of 2015 (22 U.S.C. 2431i), as renamed by section 2(a), is repealed.
			(b)Conforming
 amendmentsSection 803 of such Act (22 U.S.C. 2431a) is amended— (1)by striking paragraph (4); and
 (2)by redesignating paragraphs (5), (6), (7), (8), and (9) as paragraphs (4), (5), (6), (7), and (8), respectively.
				10.Changes to due
 dates of annual reports to CongressSection 813 of the Tropical Forest Conservation Reauthorization Act of 2015 (22 U.S.C. 2431k), as renamed by section 2(a), is amended—
 (1)in subsection (a)— (A)by striking (a) In General.—Not later than December 31 and inserting Not later than April 15; and
 (B)by striking fiscal year both places it appears and inserting calendar year; and
 (2)by striking subsection (b).
			11.Changes to
 International Monetary Fund criterion for country eligibilitySection 703(a)(5) of the Foreign Assistance Act of 1961 (22 U.S.C. 2430b(a)(5)) is amended—
 (1)by striking or, as appropriate in exceptional circumstances, and inserting or;
 (2)in subparagraph (A)—
 (A)by striking or in exceptional circumstances, a Fund monitored program or its equivalent, and inserting or a Fund monitored program, or is implementing sound macroeconomic policies,; and
 (B)by striking (after consultation with the Enterprise for the Americas Board); and
 (3)in subparagraph (B), by striking (after consultation with the Enterprise for Americas Board).
			12.New
			 authorization of appropriations for the reduction of debt and
			 authorization for
 audit, evaluation, monitoring, and administration expensesSection 806 of the Tropical Forest Conservation Reauthorization Act of 2015 (22 U.S.C. 2431d), as renamed by section 2(a), is amended—
 (1)in subsection (d), by adding at the end the following new paragraphs:
				
 (7)$20,000,000 for fiscal year 2015.
 (8)$20,000,000 for fiscal year 2016.
 (9)$20,000,000 for fiscal year 2017.
 (10)$20,000,000 for fiscal year 2018.; and
				
 (2)by amending subsection (e) to read as follows:
				
					(e)Use of funds To
				conduct program audits, evaluations, monitoring, and
 administrationOf the amounts made available to carry out this part for a fiscal year, $300,000 is authorized to be made available to carry out audits, evaluations, monitoring, and administration of programs under this part, including personnel costs associated with such audits, evaluations, monitoring and administration..